     Case 2:20-cv-04793-ODW-AFM Document 15 Filed 06/29/20 Page 1 of 2 Page ID #:135




 1
                                    NOTE: CHANGES MADE BY THE COURT
 2

 3

 4

 5

 6

 7

 8

 9                        UNITED STATES DISTRICT COURT

10         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
11
       JOSHUA PASEWALDT, an                    Case No.: 2:20-CV-04793-ODW-AFM
12     individual,
                                               ORDER APPROVING
13                  Plaintiff,                 STIPULATION TO REMAND
14
                                               CASE TO LOS ANGELES
              vs.                              SUPERIOR COURT
15
       ADDICTION RESEARCH &                    On removal from California Superior
16     TREATMENT, INC. DBA BAART               Court for the County of Los Angeles,
       PROGRAMS, a California                  Case No. 20STCV15778
17     corporation and DOES 1 through 100,
18     inclusive,                              Action Filed: April 24, 2020
                                               Date of Removal: May 28, 2020
19                  Defendants.
20

21

22

23

24

25

26

27

28
         ORDER APPROVING STIPULATION TO REMAND CASE TO LOS ANGELES SUPERIOR COURT - 1
     Case 2:20-cv-04793-ODW-AFM Document 15 Filed 06/29/20 Page 2 of 2 Page ID #:136




 1
                                             ORDER
             On June 26, 2020, the Parties to the above-referenced action filed a Stipulation
 2
       to Remand Case to Los Angeles Superior Court (“Stipulation”). Having reviewed
 3
       the Stipulation and good cause appearing therefore, the Court hereby ORDERS AS
 4
       FOLLOWS:
 5
             1.     The Parties’ Stipulation is approved.
 6
             2.     The Declaration of Cindy Novak filed on June 1, 2020 is hereby
 7
       deemed withdrawn.
 8
             3.     Central District of California Case No. 2:20-CV-04793-ODW-AFM is
 9
       hereby the remanded to the Superior Court of California, County of Los Angeles,
10
       Case No. 20STCV15778, 111 North Hill Street, Los Angeles California, 90012, for
11
       all further proceedings.
12
             4.     Plaintiff maintains his right to seek attorney fees and costs for all work
13
       done in connection with the Action in both Federal and State Court should he
14
       ultimately prevail on his claims. Defendant maintains all of its rights, defenses and
15
       objections to any fees and costs demanded by Plaintiff, if any, and as to Plaintiff’s
16
       ultimate claims.
17
             5.     All other matters currently scheduled in this federal action are hereby
18
       vacated.
19

20
             IT IS SO ORDERED.
21

22
       Dated:       June 29, 2020              ___________________________
23                                             Hon. Otis D. Wright II
24
                                               United States District Judge

25

26

27

28
         ORDER APPROVING STIPULATION TO REMAND CASE TO LOS ANGELES SUPERIOR COURT - 2
